Order entered August 15, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-01067-CV

 AMADOR GARZA AND OLGA GARZA, INDIVIDUALLY, AND AS NEXT FRIENDS
                   OF A.G., A MINOR, Appellants

                                                 V.

                             DANE R. FLIEDNER, M.S., Appellee

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-12-03722-B

                                             ORDER
       This case is set for submission in this Court on September 13, 2016. Oral argument

before this Court is set for 10:00 a.m. on that date. A “Motion to Intervene” was filed in this

Court on February 24, 2016, by Abigail Garza, whose parents are Amador and Olga Garza. In

addition to requesting intervention, that motion states in part,

       As necessary, in the absence of an the [sic] issuance of an order granting her
       Motion to Intervene prior to submission of the Parents’ appeal at oral argument,
       Abigail Garza further requests oral argument relating to her Motion to Intervene
       be allowed by the panel of the Court of Appeals assigned to consider the Parents’
       appeal.

       We GRANT Abigail Garza’s request for “oral argument relating to her Motion to

Intervene,” but reserve ruling on any other issues respecting that motion. Abigail Garza shall be
allowed to share the time currently allotted to appellants for oral argument on September 13,

2016, and no additional time will be allotted.

                                                  /s/    DOUGLAS S. LANG
                                                         JUSTICE